Citation Nr: 1217622	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  11-00 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than May 9, 2006, for service connection for TMJ derangement with facial muscle damage over the right temporal bone with mastication pain.

2.  Entitlement to an initial evaluation in excess of 10 percent for temporomandibular joint (TMJ) derangement with facial muscle damage over the right temporal bone with mastication pain.

3.  Entitlement to an initial compensable evaluation for healed right zygoma fracture.

4.  Entitlement to an effective date earlier than August 24, 1999, for the assignment of a 30 percent evaluation for gunshot wound of the mouth.


REPRESENTATION

Appellant represented by:	James C. McKay, Attorney
ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1940 to May 1945.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in November 2007, November 2009, and February 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

All of the above claims , except for the effective date claim concerning service connection for TMJ, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.  An implied claim for all disabilities resulting from a shrapnel wound of the right temple was deemed to have been filed at the time the Veteran filed his claim for service connection for shrapnel wound of the right temple, in May 1946, and remained pending and unadjudicated since that date.

2.  Resolving all doubt in favor of the Veteran, all the criteria were met for establishment of service connection for TMJ derangement with facial muscle damage over the right temporal bone since service.


CONCLUSION OF LAW

The criteria for an effective date of June 1, 1945, for the grant of service connection for TMJ derangement with facial muscle damage over the right temporal bone, have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  The January 2011 letter fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  The letter informed the appellant of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  As this claim concerns an effective date and not a current rating or the etiology of a disability, a VA examination is not "necessary" under 38 C.F.R. § 3.159(c)(4) here.

The Board notes that the Veteran is represented by counsel; and there has been no assertion of any failure to provide appropriate notice.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

Effective Date

The effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C. 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2011).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2011).

Thus, determining an appropriate effective date for service connection for TMJ derangement with facial muscle damage over the right temporal bone under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for such disability was received and, if possible, (2) when the criteria for service connection for such disability were met.  38 C.F.R. §§ 3.155, 3.400 (2011). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2011).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2011); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a) (2011). 

Historically, on March 6, 1946, the Veteran's application for outpatient dental treatment was received, at which time he noted that in December 1944, he suffered missing teeth in combat and in March 1945, he had missing teeth replaced.  

On May 18, 1946, the Veteran filed his original Application for Pension or Compensation and noted, "Wounds in action - Teeth knocked out-8-Shrapnel rt. Temple-December 20, 1943."  The Board notes that this application was received within one year of his separation from service.

The rating action dated June 7, 1946, established service connection for loss of teeth 3, 4, 5, 5, 7, 8, 9, 10, and 31 as well as shell fragment wound to the mouth.  A June 14, 1946, letter to the Veteran indicated that that his claim had been considered based upon all of the evidence of record, including his service records and dental examination of February 26, 1946.  The letter noted that it was shown that the Veteran was not disabled to a pensionable degree due to the dental condition incurred in combat in World War II and that the Veteran, therefore, had no entitlement to pension at that time.  It was noted that his entitlement to outpatient dental treatment would be the subject of separate communication.

In response to the June 7, 1946, decision, the Veteran wrote in a June 1946 letter that he would like to know why rating was not made on the shrapnel wound of his right temple claim and noted that the wound was incurred in Italy on or about December 18, 1943 as a result of a mine explosion which also damaged his teeth.

Service treatment records were received in June and July 1946.   

A partial document dated in July 1946 indicates, "Teeth knocked out - (8) - Shrapnel rt. Temple - December 20, 1943. ..."

In a July 12, 1946, letter, responding to the Veteran's June 1946 letter, the Director of Veterans' Claim Services noted that at the time the claim was considered, there was no evidence of record covering the shrapnel wound sustained during his service in WWII.  The Director noted that following receipt of the Veteran's letter, a request had been made of the War Department for the clinical records covering his treatment at the 45th Evacuation Hospital in Italy.  The Director stated, "Since overseas clinical records are not immediately available, a slight delay may be occasioned before those records are received but, as soon as they have been received, you may rest assured that your claim will be given prompt and careful consideration."

Service treatment records were received in September 1946.   

A request for change of address was received by the Veteran in October 1946.   

Of record is an application for hospital treatment for pain in left wrist on March 27, 1947.

Service treatment records were received in April and May 1947.   

On a July 3, 1947, rating sheet, the RO noted that clinical records had been received and considered but were not sufficient to warrant a change in the previous rating which was confirmed and continued. 

A January 15, 1948, rating sheet noted additional service records.  The rating under the 1945 Schedule Class II noted G.S.W. Mouth in combat; Loss of Teeth No. 4-5-6-7-8-9-10 in combat; and Teeth #3-31 incurred in or shown to have been aggravated during WWII service.  

By letter dated January 29, 1948, the Veteran was advised that his claim for compensation had been reconsidered under the 1945 Schedule of Disability Ratings on the basis of additional service records received.  The Veteran was advised that since the evidence contained in those records did not warrant any change in the rating which was then in effect, his rating, which did not entitle him to compensation benefits, had been confirmed and continued.  The Veteran was advised that if he had any available evidence which in his opinion would warrant a different decision, it should be immediately submitted for reconsideration of his claim.  The Veteran was also advised that if he had no further evidence to submit but had substantial reason to believe the decision was not in accordance with the law and the facts of his case, he could appeal to the Administrator of Veterans Affairs at any time within one year from the date of the letter.  

In March 1948, the Veteran was informed that additional service records from the War Department had been received and reviewed but that the information did not warrant a change in the service-connected status or evaluation of any disability or contain any new and material evidence relevant to the question at issue which was not on file when the previous decision was made.  The Veteran was advised that the previous decision was, therefore, confirmed and continued.

VA dental treatment records dated in August 1948 are of record.  Service treatment records were received in October 1948.

A January 26, 1949, letter advised that Veteran that his claims file had been located and that the Veteran could report to the RO at his convenience in order that he be given the advice and information that he had requested relative to reopening his claim for compensation.

On January 28, 1949, the Veteran wrote the RO noting that on his original claim for compensation, he claimed disability resulting from shrapnel wound of the right temple but had not received a rating on that condition.  The Veteran noted that in June 1946, he wrote to the Veterans Administration in Washington D.C. where his claim was located and inquired as to the reason that he had not received that rating.  The Veteran noted that at that time he was told that the records in his file did not contain the reports of overseas treatment.  The Veteran noted that he had received no further word on the action taken since that time and requested that since VA had received further clinical records, a rating on disability of his right temple be made.  The Veteran stated, "I have frequent pain in this region, and this pain is sometimes quite severe."  

A February 1, 1949, rating sheet indicates rating deferred pending receipt of an examination report.  A handwritten note under "Other Reasons - Give Details:" notes, "2507 asap Records show penetrating wound rt lower lip & rt temporal area  Teeth # 2 3 & 4 rt upper teeth knocked out."  Request for physical examination dated February 2, 1949, also noted, "GSW mouth, 0%; RECORDS SHOW: Penetrating wounds right lip and right temporal area with upper teeth No. 2-3-4 knocked out."

A February 7, 1949, letter advised the Veteran that he had been scheduled for a physical examination to determine his present physical condition, that he would be informed of the time and place of reporting for the examination, that upon receipt of the examination report, proper action would be taken on his claim, and that he would be advised of the decision.  This letter was sent to the address provided by the Veteran on his letter dated January 28, 1949.  

A February 18, 1949, letter informing the Veteran of the date and time of his physical examination, March 8, 1949, was also sent to the address provided by the Veteran on his January 28, 1949, letter.  The Veteran failed to report for VA examination.  

By letter dated March 28, 1949, the Veteran was advised that as he failed to report for a physical examination when requested to do so in connection with his claim for disability compensation, it was necessary to take no further action on his claim due to his failure to prosecute it.  This letter was also sent to the same address provided by the Veteran on his letter received by VA in January 1949; however, it was returned to VA on March 31, 1949, with an indication that the Veteran had moved out and left no forwarding address.  

VA dental treatment records dated in April 1949 are of record.  Also of record are appointment slips dated in May 1949 and July 1949 which list a different address for the Veteran than on the Veteran's January 1949 letter.  The record of dental treatment indicates that the Veteran underwent examination on April 21, 1949 but failed to report on May 11, 1949 and July 1, 1949.  

The next communication from the Veteran was in April 1951 which advised of a new address in a different state.  

In an August 11, 1953, letter to the Veteran, the RO noted that the rating action had been completed on the Veteran's application for outpatient dental treatment and that because of his service in time of war, service connection had been granted for teeth  3, 4, 5, 6, 7, 8, 9, 10, and 31.  The Veteran was advised that if he had no further evidence to submit but had substantial reason to believe that the decision was not in accordance with the law and the facts in his case, he could appeal to the Administrator of Veterans Affairs at any time within one year from the date of the letter.   

In August 1999, the Veteran requested to reopen his claim under dental trauma and noted that he would submit additional dental records at a later date in support of the claim.  

In November 1999, the Veteran underwent a VA examination at which time he demonstrated no impairment or loss of motion for masticatory function and no limitation of range of motion or level of excursion.  In November 2000, the Veteran underwent VA examination at which time he noted that his facial wounds that he sustained in WWII resulted in a loss of his teeth, facial scarring, and loss of smell.  The Veteran did not complain of any jaw or facial muscle damage.   

In January 2000, the Veteran submitted his Notice of Disagreement with a December 1999 rating decision which denied an increased evaluation for GSW of the mouth and loss of teeth 4-10 due to GSW.  The Veteran specifically noted that he lost all of his upper teeth, received facial scarring, dental harm to his lower teeth, and permanent loss of his sense of smell.  

In a January 2001 letter, the Veteran noted that while serving in Italy during WWII, he was exposed to an explosion that rendered him unconscious and damaged his teeth and gums.  The Veteran also noted that the violent explosion also caused a traumatic destruction to his sense of smell.  

In June 2001, the Veteran appealed the effective date assigned for the award of service connection for loss of sense of smell.  In October 2001, the Veteran submitted his appeal to the Board and noted that he was wounded when an explosive device (grenade or mortar) detonated in front of him in December 1943 in Italy; and that he received scarring shrapnel wounds to his head and face, dental injuries, and a complete loss of sense of smell.  The Veteran noted that he was awarded the Purple Heart for his wounds.

In an August 2003 letter from the Veteran's attorney, he noted that on August 24, 1999, the Veteran filed a disability claim with the RO pertaining to his teeth injuries which was expanded to consider "... loss of his teeth, facial scarring, and loss of smell ..."  In addition, the representative elaborated on two points, that it was error for VA not to compensate the dental injury under the 1945 rating schedule or under 38 C.F.R. § 4.150 Diagnostic Code 9913 and that the Veteran's traumatic loss of sense of small was consistent with his combat injury and the times, places and circumstances of his duty in December 1943.  

Letters dated in December 2003, February 2004, September 2004, March 2005, and April 2005 from the Veteran's attorney include no references to any TMJ derangement or facial muscle damage over the right temporal bone.  It wasn't until August 4, 2005, that the Veteran's attorney identified medical evidence of muscle loss and damage to right TMJ and noted that temporomandibular articulation was compensable under 38 C.F.R. § 4.150, Diagnostic Codes 9902 and 9905.

Of record is a letter from Dr. Larragoite, received by VA on August 4, 2005, which states that the Veteran presented to his office on July 20, 2005 for a comprehensive dental examination and panoramic x-ray.  Dr. Larragoite noted that the purpose of the Veteran's visit was to consult and diagnose his dental condition as it related to injuries sustained while serving in the U.S. Army during WWII.  Dr. Larragoite noted that the Veteran was wearing loose and ill-fitting upper and lower complete dentures.  Dr. Larragoite noted that on physical examination, hard and soft tissues revealed severe ridge resorption in the upper pre-maxillae area and redundant fibrous tissue in the pre-maxillae area; the anterior nasal spine in the pre-maxillae area was sore to palpation and fluctuant redundant tissue in this area caused denture instability due to lack of bony foundation causing the upper denture to slide during mastication; the upper right and left posterior tuberosities were large and fibrous; the lower alveolar ridge was deemed to be knife edged at the crest of the bony ridge; muscles of mastication revealed tenderness to palpation of the right temporalis muscle and right medial pterygoid muscle; the right temporal area was larger than the left and appeared to be swollen; the pterygoid muscle felt firm to palpation; and the mandible deviated to the left upon opening and returned to the right upon closing.  

Dr. Larragoite opined, "Based on the clinical examination and medical records provided, I can say that the loss of anterior teeth was the direct result of the explosion and the subsequent bone loss to the pre-maxillae area are the result of the injuries sustained in the explosion.  More importantly, it appears [the Veteran] has experienced muscular and possibly condylar damage due to the injury in the right temporal area.  Based on the positive muscle tenderness to palpation, it is highly recommended that further evaluation of [the Veteran's] right temporomandibular joint (TMJ) area be evaluated further.  Lateral transcranial films are suggested to further evaluate damage to the joint."

The Veteran underwent a VA examination in October 2007, at which time he reported constant, moderate pain on the right side of his face.  Physical examination demonstrated no malunion or nonunion of the maxilla, no loss of bone of the mandible, no malunion of the mandible, no limitation of motion at the temporomandibular articulation, and no loss of bone of the hard palate.  The examiner noted that the Veteran could open and close his mouth without pain and limited motion, and that there was no pain in either TMJ.  The examiner noted that the pain in the Veteran's cheek was constant.  X-rays showed loss of maxillary ridge in all areas but mandibular ridge and TMJ were normal.  The examiner stated that the pain in the Veteran's cheek was most likely from the 1943 injury from right TMJ internal derangement.  

The evidence of record clearly demonstrates that the Veteran's claim of entitlement to service connection for "wounds in action" was intended to encompass all residuals of the December 1943 mine blast which injured the Veteran's face.  The question thus arises whether such claim remained pending and unadjudicated.  A claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated.  See Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009); 38 C.F.R. § 3.160(c) (2011).  A claim will also remain pending if VA has failed to notify the claimant of the denial of the claim.  Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en banc).

In this case, the Veteran's claims for compensation for loss of teeth and shell fragment wound to the mouth were granted in a June 1946 rating decision.  The Veteran was informed of the decision by letter dated June 14, 1946.  It is clear that the Veteran received this letter as he references it in his letter to VA dated June 20, 1946.

As for the Veteran's claim for disability resulting from shrapnel wound of the right temple, at the time of the scheduled March 1949 VA examination, VA regulations provided, "In an original claim ... in which no response has been made within one year after the request for the evidence or order for physical examination by the Veterans Administration, the claimant's failure or disregard will constitute abandonment of the claim and sufficient grounds for its rejection.  After the expiration of one year, further action may not be taken unless a new application is received.  Should the claim be finally established, pension or compensation shall commence from the date of filing the new application.  (Veterans Regulations No. 2(d) 1 A.V.A. 274) (January 25, 1936).  

As the Veteran failed to report to VA examination on March 8, 1949, at first glance, it appears to the Board that his claim for disability resulting from shrapnel wound of right temple may have been abandoned.  

A review of the record reveals that there is no doubt that the Veteran did not receive a copy of the March 1949 notice that no further action was being taken on his claim due to his failure to report for a physical examination when requested to do so in connection with his claim for disability compensation.  The notations on the notice clearly show that it was returned to the RO.  

The provisions regarding abandoned claims in 1949, like the provisions regarding abandoned claims pursuant to 38 C.F.R. § 3.158(a) do not require notification of the denial.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (concluding that 38 C.F.R. § 3.158 "requires no further action by the [RO] until a new claim is received" and that "[o]nce a claim has been abandoned under 38 C.F.R. § 3.158, the Secretary need not advise a claimant of his appellate rights."); see also Morris v. Derwinski, 1 Vet. App. 260, 265 (concluding that even though an appellant may have been ignorant of the abandonment provisions of § 3.158(a), he or she "is necessarily charged with knowledge of the regulation").  

However, it is clear from the record that some time after February 18, 1949 (the date of the Veteran's correspondence to VA) and prior to March 30, 1949 (the date of the return postmark of the envelope containing the RO's March 28, 1949, letter to the Veteran), the Veteran moved.  

The Veteran has not demonstrated clear evidence of irregularity that is necessary to overcome the presumption of regularity that attaches to the actions of Government officials.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir.2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  

Thus, the Veteran is presumed to have received notice of the scheduled March 8, 1949, VA examination.  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued. 

To rebut the presumption of regularity, the Veteran must submit "clear evidence to the effect that [VA's] regular mailing practices [were] not regular or that they were not followed."  Woods, 14 Vet. App. at 220.  The Veteran has made no attempt at such a showing here. 

Thus, it appears to the Board that the Veteran may have abandoned his claim for service connection for residual disability from shrapnel wound of the right temple in March 1949 by not reporting for his VA examination scheduled for March 8, 1949; and in doing so, may have also abandoned any pending implied claims related to his right temple wound.

Nevertheless, the Board notes that the RO granted service connection for shrapnel wound of the right temple in a November 9, 2007, rating decision, and assigned an effective date of June 1, 1945, the day after the Veteran's discharge from service.  As the RO did not find that the veteran abandoned his claim for service connection for shrapnel wound of the right temple but instead found that the claim remained pending and unadjudicated, the Board also finds that an implied claim of all residual disability from shrapnel wound to the right temple, diagnosed decades later as TMJ derangement with facial muscle damage over the right temporal bone with mastication pain, also remained pending and unadjudicated.  To do otherwise would render an absurd outcome.

As noted above, the general rule with regard to the effective date to be assigned for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The only exception to the rule is for claims received within one year of a veteran's discharge from service, in which case the effective date of an award of service connection will be the day following discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).  See also Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the veteran's separation").  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110 (emphasis added); 38 C.F.R. § 3.400(b)(2). 

As the implied claim of all residual disability from shrapnel wound to right temple, diagnosed as TMJ derangement with facial muscle damage over the right temporal bone with mastication pain, is deemed to have been received at the time the claim for service connection for shrapnel wound to right temple was received, the effective date for service connection for TMJ derangement with facial muscle damage over the right temporal bone with mastication pain is the day following the Veteran's separation from active service.

Thus, the Board concludes that the evidence supports an effective date of June 1, 1945, the day after the Veteran's discharge from service.  To that extent, the appeal is granted.


ORDER

Entitlement to an effective date of June 1, 1945, for service connection for TMJ derangement with facial muscle damage over the right temporal bone with mastication pain is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

With respect to the issue of entitlement to an effective date earlier than August 24, 1999, for the assignment of a 30 percent disability evaluation for gunshot wound to the mouth, in May 2010, the Veteran submitted his Notice of Disagreement with the November 2009 rating decision which established the effective date for the assignment.  The RO must now issue a Statement of the Case (SOC), and the Veteran provided an opportunity to perfect his appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the issue of entitlement to an initial evaluation in excess of 10 percent for the Veteran's TMJ derangement with facial muscle damage over the right temporal bone with mastication pain, as noted above, the Board has granted an effective date of June 1, 1945, for the award of service connection for such disability.  As such, the RO now has the task of assigning disability evaluations for the disability since June 1, 1945.

Thus, the Board finds that any adjudication at this point prior to the RO's assignment of disability evaluations is premature.  

In addition, the Board notes that the Veteran's TMJ disability has been evaluated pursuant to 38 C.F.R. § 4.150, Diagnostic Codes 9325-9905 pertaining to limitation of motion of the TMJ articulation.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

As noted above, the Veteran underwent a VA examination in February 2011 to assess the severity of his service-connected TMJ derangement.  The examiner, however, did not comment on the Deluca factors noted above or loss of motion due to pain, whether the Veteran had flare-ups and, if so, to what extent these caused additional limitations to his TMJ articulation. 

The findings from an additional VA examination may also affect the evaluation for the service-connected healed right zygoma fracture.  Given this, and the relative proximity of this disorder with the TMJ anatomically, the Board will err on the side of caution and consider the two claims to be "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After ensuring that any actions needed to comply with the VCAA, the Veteran and his representative should be provided a Statement of the Case as to the issue of entitlement to an effective date earlier than August 24, 1999, for the assignment of a 30 percent disability evaluation for gunshot wound to the mouth.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2011).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.
    
2.  The Veteran should be afforded a VA examination to ascertain the severity of his TMJ derangement with facial muscle damage over the right temporal bone with mastication pain.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  The examiner should be asked to determine whether the Veteran's right jaw exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right jaw is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  
 
3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


